Citation Nr: 0844957	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  02-13 384	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for multiple sclerosis.



REPRESENTATION

Appellant represented by:	John Stevens Berry, Esq.



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1981 to April 1985.  This matter is before the Board of 
Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from a February 2002 
rating decision of the Lincoln, Nebraska Department of 
Veterans Affairs (VA) Regional Office (RO).  In April 2003, 
the Board undertook development under authority then in 
effect.  In December 2003, the case was remanded for such 
development.  In a decision issued in April 2006, the Board 
denied the veteran's claim of service connection for multiple 
sclerosis.  The veteran appealed that decision to the Court.  
In October 2006, the Court issued an order vacating the April 
2006 Board decision and remanding the matter for 
readjudication consistent with the instructions outlined in a 
September 2006 Joint Motion by the parties (Joint Motion).  
In March 2007, October 2007, and May 2008 the Board remanded 
the case for further development.


FINDINGS OF FACT

1. In November 2007, and again in June 2008, the appellant 
was asked to provide a release so that the RO could obtain 
previously identified private treatment records; the 
appellant was advised of the consequences of a failure to 
respond to a request for the information and evidence sought.

2. The appellant's answer to the requests for this critical 
information and evidence have been essentially nonresponsive. 


CONCLUSION OF LAW

By not providing requested evidence or the information needed 
for development for such evidence, necessary for a decision 
on the merits of this claim, within one year of request, the 
appellant has abandoned the claim.  38 U.S.C.A. §§ 5107, 
7105(d)(5) (West 2002 & Supp. 2008); 38 C.F.R. § 3.158 
(2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, May 
2004, November 2007, and June 2008 letters provided certain 
essential notice prior to the readjudication of his claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These 
letters explained the evidence necessary to substantiate his 
claim, the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  Additionally, in 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), a March 2007 letter informed the veteran of 
disability rating and effective date criteria.  He has had 
ample opportunity to respond/ supplement the record and is 
not prejudiced by any technical notice deficiency (including 
in timing) that may have occurred earlier in the process.  

Regarding the duty to assist, VA has obtained the veteran's 
service treatment records and some of the records of 
pertinent VA and private post-service medical treatment.  The 
RO also attempted further development, and initiated such by 
requesting releases from the veteran for additional private 
treatment records.  However, neither the veteran nor his 
attorney has provided information regarding these records to 
help the RO secure them, and further development could not 
proceed without their cooperation.  Given the circumstances, 
VA has met its assistance obligations.  No further assistance 
is required.  The veteran is not prejudiced by the Board's 
proceeding with appellate review.

B.	Criteria and Analysis

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. § 1131; 38 U.S.C.A. § 3.303.

Where a veteran had active service continuously for 90 days 
or more during a period of war or during peacetime service 
after December 31, l946, and multiple sclerosis becomes 
manifest to a degree of 10 percent or more within seven years 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

The record reflects that the veteran has a diagnosis of 
multiple sclerosis based on MRI findings.  He has alleged 
that torticollis (which has been recognized as an early 
symptom of multiple sclerosis in this case) first manifested 
in 1990, within seven years of his discharge from service.  
January 2002 and April 2007 VA opinions, along with March and 
July 2005 private medical opinions conclude, based on the 
veteran's history of symptom onset in 1990, that multiple 
sclerosis began within the seven year presumptive period.  

January 1996 VA treatment records reflect complaints of, and 
treatment for, torticollis; the veteran reported having 
complaints of "shortening of neck muscles last 2 years.  Has 
been to Dr. in Hastings and Omaha."  In February 1996, it 
was noted that the veteran had torticollis approximately 
three years.  VA treatment records dated in April 1998 
indicate that the veteran gave a history of having a gradual 
onset of torticollis eight years prior, after being injured 
in a fight.  The assessment was torticollis.  Subsequent VA 
records, including a July 1999 record, reflect continued 
treatment for tremors, with the records noting the veteran's 
assertion that his tremors started in 1990.

A May 2004 letter requested that the veteran identify the 
facility in Mesa Vista, California that provided him with 
inpatient care in 1993; the facility in Kearney, Nebraska 
where he incurred debt for medical bills; the facility where 
he was treated for neurological problems by Dr. D. M; and VA 
treatment for symptoms of multiple sclerosis from 1985 to 
1996.  The veteran responded by providing an authorization 
form for VA treatment and for a Dr. B., a VA physician.  He 
did not respond with any information regarding the requested 
private treatment records.

In its April 2006 decision, the Board found that the medical 
evidence of record did not support the onset of these 
symptoms until 1993 or 1994, more than seven years after 
discharge.  It noted that while the veteran had been 
reporting since 1998 that torticollis manifested in 1990, 
1996 VA records show that he reported injuring his neck in a 
fight two to three years previously and that torticollis 
began after that injury.  The Board concluded that since 
these records were more contemporaneous in time to the 
alleged onset of symptoms they had more probative value than 
the veteran's subsequent reports that his symptoms began in 
1990.  The Joint Motion found that this credibility 
determination was inadequate and found that the Board erred 
by rejecting the above noted medical opinions because they 
provided evidence that multiple sclerosis initially 
clinically manifested within seven years of the veteran's 
discharge from service.  See Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2005) (finding that the Board cannot reject a 
medical opinion solely on the rationale that it was based on 
history provided by the veteran, unless the Board renders a 
finding regarding the credibility of the veteran's 
statements).  

As the lay statements of record were contradictory and, 
hence, not a sufficient basis upon which to determine the 
clinical onset of symptoms, in order to appropriately respond 
to the October 2006 Joint Motion, the Board sought to obtain 
various treatment records the veteran had previously 
identified that were more contemporaneous in time to the 
seven year presumptive period.  Specifically, March 2007 and 
October 2007 remands stated that VA needed his help to secure 
1993 records from when he was an inpatient at a facility in 
Mesa Vista, California; records regarding treatment at a 
facility in Kearney, Nebraska (he had claimed he had incurred 
medical debt there); records regarding treatment from a Dr. 
D. M.; and records from a Dr. who treated him in Hastings or 
Omaha between 1994 and 1996.  A November 2007 letter 
(attaching a March 2007 letter that the veteran had not 
previously received) and a June 2008 letter specifically 
asked the veteran to provide a medical release authorization 
form for these records.  A June 2008 letter informed the 
veteran that he had until November 19, 2008 to provide a 
response regarding the requested records and informed him of 
the provisions of 38 C.F.R. § 3.158(a).  This provision 
states that where evidence requested in connection with an 
original claim, a claim for increase or to reopen or for the 
purpose of determining continued entitlement is not furnished 
within one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  Id.  Notably, the March 2007 letter (that was 
enclosed with the November 2007 letter) also notified him of 
these provisions.  

An August 2008 Report of Contact shows that someone from the 
veteran's attorney's office indicated that the veteran had 
said the Mesa Vista facility had closed and that those 
records were not available.  The veteran also said that he 
did not know what VA was "asking for regarding the Kearney 
and Hastings facilities and that he had nothing to add or 
comment on this portion of the remand."  A June 2008 VA 
treatment record indicated that he was frustrated because he 
did not know how to get the information VA was requesting.  A 
subsequent September 2008 Report of Contact shows that the 
veteran's attorney's office said he did not have any more 
medical evidence to submit as long as the RO had his current 
VA treatment records.  The RO employee indicated that these 
had been associated with the claims file.

In September 2008, the veteran indicated that he had more 
information to submit in support of his claim and asked that 
the RO wait 60 days before returning the case to the Board.  
In October 2008, the veteran's attorney submitted VA 
treatment records the RO had previously secured and 
associated with the claims file.

The veteran's answers regarding the requested records have 
been nonresponsive.  While he indicated that the Mesa Vista 
facility had closed and the records were not available, he 
did not provide any useful information regarding records from 
the Kearney and Hastings facilities.  Remand requests and the 
letters requesting the veteran's assistance in obtaining 
these records clearly state that VA was interested in 
treatment records from these facilities, as he had previously 
identified having received treatment there.  The record 
reflects the veteran speaks English and the requests were 
phrased in plain and simple English.  Hence, it is unclear 
exactly what the veteran does not understand about VA's 
requests regarding these records.  Additionally, the 
veteran's responses have not provided any comment on records 
from Dr. D. M. or from a doctor he alleges having seen in 
both Hastings and Omaha.  The Board notes the VA treatment 
record that indicates his frustration; however, VA has not 
requested that the veteran obtain the records himself, it has 
merely asked that he provide VA with a signed authorization 
form so VA could obtain these records.  Only the veteran 
knows the specifics of where he has received treatment, and 
VA is unable to obtain records from the treatment he has 
previously identified without his further assistance.

Over a period of years the appellant has failed to provide 
responsive answers to several requests for information 
essential for the proper adjudication of his claim.  Because 
of the credibility questions at issue, this evidence is 
necessary to help determine whether the veteran experienced 
symptoms of torticollis or any other symptoms that may be 
related to multiple sclerosis within the seven year 
presumptive period.  The record makes clear that the veteran 
is aware of these requests.  However, he has not provided VA 
the sought after information and it is unable to obtain the 
previously identified records without further help from the 
veteran.  He was advised of the consequences of a failure to 
provide the information and continued to ignore the requests 
and to provide nonresponsive answers.  The controlling 
regulation in these circumstances, 38 C.F.R. § 3.158(a), is 
unambiguous, and mandates that the claim will be dismissed 
where evidence requested in connection with an original claim 
is not furnished within one year from the date of the 
request.  

The duty to assist is not a one-way street.  A veteran cannot 
passively wait for assistance in those circumstances where 
his cooperation is needed for evidentiary development (see 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).

In light of the abandonment of the appeal, there remains no 
allegation of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105(d)(5), the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.


ORDER

The appeal to establish service connection for multiple 
sclerosis is dismissed.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


